Citation Nr: 1638028	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from September 1955 to August 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) rating decision in March 2011 denied service connection for bilateral hearing loss.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois Regional Office (RO).  In July 2016, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran has a current bilateral hearing loss disability which is related to his service.
 

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. 38 C.F.R. § 3.303 (a).

When a chronic condition (including sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303 (b).  Certain chronic diseases (including sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss. 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The Veteran reports that he incurred bilateral hearing loss as a result of in-service noise exposure he experienced while working as an aircraft mechanic in service. The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) while on active duty was aircraft mechanic.  

In an August 2010 statement, the Veteran reported his job as an aircraft mechanic in service exposed him to loud noises; specifically he was exposed to both reciprocating and jet engine noise.  He also testified to this exposure at the July 2016 videoconference hearing.  The Board sees no reason to question the credibility of the Veteran's testimony, and finds that exposure to acoustic trauma has been established.

His service treatment records (STRs) did not include any complaints of hearing loss.  On August 1958 service separation examination, the Veteran's ears were found to be normal on clinical evaluation, and whispered and spoken voice hearing acuity was 15/15 bilaterally; there was no audiometry.

On November 1958 reserve application examination, the Veteran's ears were also found to be normal on clinical evaluation, and whispered and spoken voice hearing acuity was 15/15 bilaterally; there was no audiometry.






On an August 2008 private audiological examination, puretone thresholds were




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
40
LEFT
20
25
30
45


Speech audiometry was performed with speech recognition ability of 100 percent in each ear; however, there is no indication whether it was performed using the Maryland CNC test.

On February 2011 VA audiological examination, puretone thresholds were




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
40
40
LEFT
20
30
25
30
45

Speech audiometry revealed speech recognition ability of 100 percent in both ears. Based on this examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss. The examiner opined that the appellant's current hearing loss is less likely than not due to noise exposure in service because there were no complaints of hearing loss in his STRs and whisper and spoken voice tests were normal at discharge, with no shifts in hearing. 

The Veteran submitted a May 2011 letter in which the Veteran's private physician opined that "his time in the military and exposure to jet engine noise certainly contributed to his now permanent hearing loss."  The physician, who noted he was a former military officer himself and, therefore, aware that hearing protection had not been issued when the Veteran was serving, noted that the Veteran was "repeatedly exposed to [in-service] jet engine noise in excess of 85 decibels for long periods of time," and noted that the Veteran had "no other real exposure to loud noises which would have contributed to his permanent hearing loss." 

The Board notes that there is medical evidence of record both in support of, and against, a finding that the Veteran's hearing loss is related to his active duty service.  The Board must analyze the credibility and probative value of evidence, account for the persuasiveness of evidence, and provide reasons for rejecting material evidence favorable to the claimant. Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In this case, the Board finds the private medical opinion in in support of the claim more probative than the negative VA opinion because the private opinion is based on a familiarity with the facts of the Veteran's service and personnel record, and (most importantly), supported by a clear rationale explaining the reasoning behind the medical conclusions.  The VA opinion, on the other hand, is assigned less probative value because it relies on an absence of evidence and considers neither the Veteran's credible reports of continuity of symptoms since service nor the fact that chronic conditions (including sensorineural hearing loss) may be service connected despite a lack of complaints of hearing loss during service and normal whisper and spoken voice tests at discharge.  Accordingly, the medical and lay evidence weighs in favor of finding that the Veteran's hearing loss is related to his military service and that service connection is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


